           Case 1:20-cr-00078-AT Document 122 Filed 05/08/20 Page 1 of 1


                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: __________________
                                                                DATE FILED: _5/8/2020____

              -against-
                                                                              20 Cr. 78-9 (AT)
JONELL DANFORTH,
                                                                                  ORDER
                              Defendant.
ANALISA TORRES, District Judge:

       The Court having been notified of the parties’ consent to an appearance by telephone and
the waiver of Defendant Danforth’s appearance, see ECF Nos. 110, 113, 120, it is hereby
ORDERED that a bail review hearing shall be held telephonically on May 12, 2020, at 11:00 a.m.

      The parties are directed to call 888-398-2342 or 215-861-0674, and enter access code
5598827.

       SO ORDERED.

Dated: May 8, 2020
       New York, New York
